DETAILED ACTION
Claims 1-23 are pending. Claims 1, 3-7, 13, 15-17, 19, 21, and 23 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 17, 2021.  As directed by the amendment: claims 1, 3-7, 13, 15-17, 19, 21, and 23 have been amended.  Thus, claims 1-23 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objections. 
Applicant’s amendment has overcome the 35 USC §112(a) rejections.
Applicant’s amendment has overcome some of the 35 USC §112(b) rejections, however, some remain.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) and §103 rejections. 
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant appears to have a different definition of the word “continuous” than the examiner.  The word “continuous” is not defined in the specification or the figures.  Continuous is defined as “forming an unbroken whole; without interruption” (See PTO-892).  In this sense, the spinning apparatus of Nakayama is continuous because the 
Applicant argues that Nakayama is configured to perform stepwise.  Applicant states that “repeatedly performing acceleration control and deceleration control is not in any way synonymous with continuity”.  The program is constantly and continuously adjusting speed in order to provide consistent yarn accumulation.  It is unclear why acceleration and deceleration would not be considered continuous.  Indeed, Applicant’s figures depict the collection speed increasing and decreasing and then increasing again (see for example, Fig. 9).
Applicant argues that the present application claims substantially constant yarn storage (presumably referring to claim 3, the only claim that includes the word “constant”).  As stated in the rejection, the winding speed is adjusted so that the storage amount of the yarn storage device can be made constant (para. 0069). 
Applicant argues that Nakayama does not suggest a device dedicated to the threading of the yarn and cites that this is present in claim 1 via “traversing movement of the yarn winding on the reel”.  The examiner notes that claim 1 recites “a yarn guide shaped to impart a rotation movement of the real for winding the yarn and a traversing movement of the yarn in winding on the reel” and does not require a device dedicated to 
Applicant argues that Nakayama does not describe the limitations of claim 2 and that Nakayama only describes management of the spool without mentioning the winding.  The examiner respectfully disagrees.  Nakayama describes that the motor 28 rotates the drum 23 which includes management of the winding machine, which also influences the amount of yarn of the yarn storage device 6. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “emptying” in line 7.  It is unclear what is meant by this phrase.  The term normally means to remove all contents however, the figures appear to show that the accumulation device is never empty, but rather than the amount of yarn is diminished (see Fig. 8).  Therefore, the examiner has interpreted “empty” and 
Claim 8 recites the limitation "the initial emptying” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear how “the initial emptying” is different than “an emptying” recited in claim 7. 
Claim 15 recites “to regularize” in line 6.  It is unclear what is meant by “to regularize”.  The examiner has interpreted this to mean “to provide consistent and controlled unwinding of the yarn”. 
Claim 15 recites “optimal” in line 8.  It is unclear what is meant by “optimal” conditions.  The examiner has interpreted this to mean to work within the bounds of the machine.
Claim 21 recites “sufficient yarn” in line 16.  It is unclear what is meant by this phrase.  “Sufficient yarn” is interpreted as the maximum accumulation level of yarn. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 18, 23 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (EP3498641).
Regarding claim 1, Nakayama describes a spinning apparatus with continuous adjustment of a yarn accumulation system comprising at least one spinning head comprising (spinning machine 1): - a spinning device (air spinning device 4) comprising a spinning chamber for yarn production (see Fig. 2 depicting structure of device 4), - a reel (bobbin B) on which yarn produced by the spinning device (4) is wound, the reel being rotatably influenced by a yarn guide (motor 28, drum 23, cradle 24) shaped to impart a rotation movement of the reel (B) for winding the yarn and a traversing movement of the yarn in winding on the reel, - an accumulation device (storage device 6) of the yarn produced, the accumulation device (6) arranged between the spinning device (4) and the reel (B) and shaped to create a reservoir of yarn not wound on the reel (holds excess yarn), - a joining device (joining device 7) comprising joining means (knotter/splicer, para. 0041) suitable to join together a first yarn end associated with the spinning device and a second yarn end associated with the reel (joins ends from 4 and package P, para. 0041), and - a processing and control unit (control part 90) programmed to control the yarn guide according to a spinning pattern (loaded with programs, para. 0046), to adjust accordingly the amount of yarn accumulated in the accumulation device (para. 0058 describes adjusting speed in response to accumulation of yarn).  

Regarding claim 3, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed to continuously adjust a rotation speed of the reel (see Fig. 4) to make substantially constant the amount of yarn accumulated in the accumulation device (to be made constant, para. 0069)  
Regarding claim 4, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: - during a spinning cycle (see para. 0054), the reel spins with a yarn extraction speed (speed V0-V5) of the yarn output from the spinning device (4) varying between a minimum (V4) and a maximum value (V5), the yarn from the accumulation device is fed to the joining device (7) where the yarn from the accumulation device (6) is joined to the yarn output from the reel (B), and - the yarn output from the spinning chamber (4), during the time of a reattachment cycle, is deposited in the accumulation device (6) (para. 0039 describes that yarn is deposited during low tension, which would occur when cutting and joining,  and removed during higher tensions).  

Regarding claim 7, the apparatus of Nakayama includes wherein the processing and control unit (90) adjusts the rotation speed of the reel (B) to:
reduce the amount of yarn accumulated below a threshold value (control is changed if storage amount exceeds upper-limit storage, para. 0057), and - make a winding tension as regular as possible (tension remains constant, para. 0012), preventing yarn from falling or increasing beyond a predetermined percentage value (sets a lower-limit and upper-limit value, para. 0057, and 0058 which would relate to a percentage value because it is a direct relationship to the upper and lower limits of the storage amount), as a function of an emptying or filling phase of the accumulation device (paras. 0057-0060 describe how the speed changes depending on the accumulation).  
Regarding claim 8, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: - after the initial emptying (interpreted as the lowering of the storage amount to lowest level acceptable) of the accumulation device (6), following a yarn re-attachment phase, the processing and control unit (90) determines an optimal value of a reel extraction speed, by: a) reducing the rotation speed of the reel (B) by a value proportional to a first emptying time of the accumulation 
Regarding claim 9, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: b) at regular intervals, the rotation speed (V0-V5) of the reel is reduced to further promote yarn accumulation in the accumulation device (6) (see Fig. 5 showing the changing of the rotational speed both lower and higher).
Regarding claim 10, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: c) when a yarn presence sensor (sensor 67 upper limit) detects the presence of the yarn, the rotation speed of the reel is stored as a first reel pulling speed V1 (all the speeds are already programmed and correspond to particular high and low accumulations of yarn, in this case the speed at the upper limit would be the faster speed, V1, see Fig. 4 as well as paras. 0046 and 0047 describing that the speeds are input). 
Regarding claim 12, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: e) when the yarn presence sensor (67) no longer detects the presence of yarn (lower limit), the processing and control unit (90) stores the rotation speed of the reel as a second reel pulling speed V2 (all the speeds are already programmed and correspond to particular high and low accumulations of 
Regarding claim 11, the apparatus of Nakayama includes wherein the processing and control unit (90) is programmed so that: d) at regular intervals, the rotation speed (V0-V5) of the reel is increased to facilitate unwinding of the yarn by the accumulation device (6) (see Fig. 5 showing the changing of the rotational speed both lower and higher).  
Regarding claim 18, the apparatus of Nakayama includes wherein the spinning apparatus (4) is an air spinning apparatus (is “air spinning device”).  
Regarding claim 23, Nakayama describes a drawing method for air spinning machines with multiple feeds (includes multiple spinning units 2 with drafting, para. 0027), the method comprising the steps of: - preparing the spinning apparatus according to claim 1, - controlling the yarn guide device (28, 23, 24) and the yarn accumulation device (6) according to the spinning pattern (functions via a program, para. 0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15, 19 and 20 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Nakayama.
Regarding claim 15, the apparatus of Nakayama includes: - vary tension of the yarn accumulating in the accumulation device (modifies the amount of yarn on the yarn storage, para. 0022, this influences the tension to the yarn storage roller, para. 0039), modifying a linear speed of accumulation by a positive and settable percentage (the speed of the winder moves up and down thereby changing the accumulation speed as one influences the other), (what follows is intended use) to allow the accumulation of coils of the yarn to be compacted and to regularize unwinding of the yarn in output (the linear speed is modified in positive and negative manners); and  compensate the varying by the yarn guide device (motor 28, drum 23, cradle 24) to change a course of the yarn guide (motor changes speed depending on yarn accumulation) (what follows is intended use) to maintain optimal conditions for formation of the reel.  
The apparatus of Nakayama does not explicitly describe that the control unit is programmed to vary the tension.  Nakayama does describe that the yarn storage roller 61 is driven by an electric motor (para. 0039).  While Nakayama does not state that the controller 90 also is utilized to control the motor of yarn storage roller 61, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the controller to also influence the motor of the yarn storage roller 61 because both the rollers work in concert with one another.  Therefore, 
Regarding claim 19, the apparatus of Nakayama further comprises at least two yarn presence sensors (can include two sensors 67, para. 0081) and wherein the processing and control unit (90) is programmed to vary a rotation speed and accumulation of the reel (B) so as to keep the amount of yarn accumulated on the reel within predefined limits of the two yarn presence sensors (paras. 0057-0060 describe varying based on information from sensors 67).  
The apparatus of Nakayama does not explicitly describe that the sensors are located at a first distance from each other.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sensors to be spaced from each other because otherwise they would be recited as the same sensor.  That is, two sensors cannot occupy the same exact space and therefore would be spaced from one another inasmuch as claimed.
Regarding claim 20, the apparatus of Nakayama includes wherein the two yarn presence sensors (67) provide information to the processing and control unit (90) upon exceeding a maximum or a minimum accumulation level (para. 0080 describes the sensors detecting upper and lower amounts), so that a first yarn presence sensor of the two yarn presence sensors detects achievement of a predetermined maximum yarn accumulation level and a second yarn presence sensor of the two yarn presence 
The apparatus of Nakayama is silent with respect to the area that the sensors are respectively mounted.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sensors to be mounted near or on the component that they are monitoring in order to permit accurate monitoring.  That is, It would have been obvious to mount the sensors on the accumulation device. 
Claim 5 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Hori et al. (US 3669373).
Regarding claim 5, Nakayama describes that the speeds vary from a minimum and maximum speed, but does not explicitly describe the yarn extraction speed varying between the minimum value of 200 [m/min] and the maximum value of 500 [m/min].
In related art for yarn winding and storing, Hori describes that when a take-up speed begins that the speed is 250 m/min and that the normal operating speed is 500 m/min (col. 4, ll. 13-19), which is between 200 m/min and 500 m/min.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the speed of Nakayama to be between 200 m/min and 500 m/min as taught in Hori in order to provide orderly winding and to reduce 
Allowable Subject Matter
Claims 13-14, 16-17 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732